Citation Nr: 9928684	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  96-23 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome, to include the issue of whether a substantive 
appeal was timely filed.

2.  Entitlement to service connection for ulcers, to include 
the issue of whether a substantive appeal was timely filed.

3.  Entitlement to service connection for gastritis, to 
include the issue of whether a substantive appeal was timely 
filed.

4.  Entitlement to service connection for a disability 
manifested by dizziness, to include the issue of whether a 
substantive appeal was timely filed.

5.  Entitlement to service connection for a right knee 
disability, to include the issue of whether a substantive 
appeal was timely filed.

6.  Entitlement to service connection for a left knee 
disability, to include the issue of whether a substantive 
appeal was timely filed.

7.  Entitlement to service connection for chronic fatigue 
syndrome, to include the issue of whether a substantive 
appeal was timely filed.

8.  Whether new and material evidence has been submitted to 
reopen the veteran's claim concerning service connection for 
anemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1989 to 
November 1994. 

The issue concerning whether new and material evidence has 
been submitted to reopen the veteran's claim concerning 
service connection for anemia arises from a supplemental 
statement of the case issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in October 1996.  The veteran's representative 
submitted a VA Form 646 referencing anemia later that month.  
The remaining issues listed on the title page arise from a 
January 1995 rating decision.  

On a Form 9 filed in April 1996, the veteran indicated that 
he wanted to testify at the RO before a member of the Board 
of Veterans' Appeals (Board).  This hearing was scheduled to 
take place on August 17, 1998, but the veteran failed to 
appear after notice was sent to his last known address.

As an initial matter, the Board notes that the RO had 
previously characterized one of the veteran's claims as being 
entitlement to service connection for "iron deficiency 
anemia or other chronic disability to account for fatigue."  
In reviewing the statements submitted by the veteran and his 
representative, it appears that the veteran is seeking 
service connection for both anemia and fatigue (or more 
precisely, chronic fatigue syndrome).  Therefore, for 
purposes of clarity and to accurately reflect the claims 
sought by the veteran, the Board has separated these into two 
distinct claims, as indicated on the title page.   

The Board notes that the veteran's original claim form filed 
in November 1994 did not specifically indicate that he was 
seeking service connection for any symptoms as chronic 
disabilities resulting from an undiagnosed illness, based on 
his service in the Gulf War.  In the course of this appeal, 
the RO has not considered the veteran's symptoms in relation 
to 38 C.F.R. § 3.317 (1998).  Indeed, the veteran's 
representative first raised the issue of entitlement to 
service connection for various symptoms as chronic 
disabilities resulting from an undiagnosed illness in a May 
1999 Informal Hearing Presentation.  Since any existing 
claims concerning service connection for symptoms as chronic 
disabilities resulting from an undiagnosed illness have not 
been developed or certified for appeal, and inasmuch as they 
are not inextricably intertwined with the issues now before 
the Board on appeal, they are referred to the RO for initial 
consideration.  

Additional evidence was submitted by the veteran in support 
of his claim.  If it is determined that there was no timely 
substantive appeal pertaining to issues one through 7, the RO 
should take appropriate action with regard to the additional 
evidence submitted by the veteran following certification of 
the case to the Board.


REMAND

Claims concerning service connection, to include the issue of 
whether a timely substantive appeal was filed 

By its January 1995 rating decision, the RO denied, in 
pertinent part, service connection for a chronic disability 
to account for dizziness, ulcers, gastritis, fatigue, a right 
knee condition, a left knee condition, and carpal tunnel 
syndrome.  The RO advised the veteran of these adverse 
determinations by a letter dated January 10, 1995.  On 
January 8, 1996, a notice of disagreement was filed.  A 
statement of the case was sent to the veteran on February 2, 
1996.  On April 30, 1996, the veteran's representative 
submitted a Form 9 completed by the veteran. 

The Board is raising the issue of the timeliness of the 
veteran's substantive appeal with regard to these claims for 
service connection.  The Board will address this issue 
pursuant to authority which provides that it has the 
authority to determine, in the first instance, questions as 
to the timeliness of the response to a statement of the case.  
See 38 U.S.C.A. § 7105(d) (West 1991); VAOGCPREC 9-99 (August 
18, 1999).  An application for review on appeal shall not be 
entertained unless it is in conformity with Chapter 71, Title 
38, United States Code.  38 U.S.C.A § 7108 (West 1991).

Federal regulations provide as follows: 

Except in the case of simultaneously 
contested claims, a Substantive Appeal 
must be filed within 60 days from the 
date that the agency of original 
jurisdiction mails the Statement of the 
Case to the appellant, or within the 
remainder of the 1-year period from the 
date of mailing of the notification of 
the determination being appealed, 
whichever period ends later.  The date of 
mailing of the Statement of the Case will 
be presumed to be the same as the date of 
the Statement of the Case and the date of 
mailing the letter of notification of the 
determination will be presumed to be the 
same as the date of that letter for 
purposes of determining whether an appeal 
has been timely filed. 

38 C.F.R. § 20.302 (b) (1998).

An extension of the 60-day period for 
filing a Substantive Appeal, or the 60-
day period for responding to a 
Supplemental Statement of the Case when 
such a response is required, may be 
granted for good cause.  A request for 
such an extension must be in writing and 
must be made prior to expiration of the 
time limit for filing the Substantive 
Appeal or the response to the 
Supplemental Statement of the Case. The 
request for extension must be filed with 
the Department of Veterans Affairs office 
from which the claimant received notice 
of the determination being appealed, 
unless notice has been received that the 
applicable records have been transferred 
to another Department of Veterans Affairs 
office. A denial of a request for 
extension may be appealed to the Board. 

38 C.F.R. § 20.303 (1998).

The filing of additional evidence after 
receipt of notice of an adverse 
determination does not extend the time 
limit for initiating or completing an 
appeal from that determination. 

38 C.F.R. § 20.304 (1998).

(a) Acceptance of postmark date.  When 
these Rules require that any written 
document be filed within a specified 
period of time, a response postmarked 
prior to expiration of the applicable 
time limit will be accepted as having 
been timely filed.  In the event that the 
postmark is not of record, the postmark 
date will be presumed to be five days 
prior to the date of receipt of the 
document by the Department of Veterans 
Affairs.  In calculating this 5-day 
period, Saturdays, Sundays and legal 
holidays will be excluded. 

(b) Computation of time limit.  In 
computing the time limit for filing a 
written document, the first day of the 
specified period will be excluded and the 
last day included.  Where the time limit 
would expire on a Saturday, Sunday, or 
legal holiday, the next succeeding 
workday will be included in the 
computation. 

38 C.F.R. § 20.305 (1998).

For the purpose of Rule 305 (§ 20.305 of 
this part), the legal holidays, in 
addition to any other day appointed as a 
holiday by the President or the Congress 
of the United States, are as follows: New 
Year's Day--January 1; Inauguration Day--
January 20 of every fourth year or, if 
the 20th falls on a Sunday, the next 
succeeding day selected for public 
observance of the inauguration; Birthday 
of Martin Luther King, Jr.--Third Monday 
in January; Washington's Birthday--Third 
Monday in February; Memorial Day--Last 
Monday in May; Independence Day--July 4; 
Labor Day--First Monday in September; 
Columbus Day--Second Monday in October; 
Veterans Day--November 11; Thanksgiving 
Day--Fourth Thursday in November; and 
Christmas Day--December 25.  When a 
holiday occurs on a Saturday, the Friday 
immediately before is the legal public 
holiday.  When a holiday occurs on a 
Sunday, the Monday immediately after is 
the legal public holiday. 

38 C.F.R. § 20.306 (1998).

This remand is the veteran's notice of the Board's intent to 
consider the timeliness of his substantive appeal as to the 
issues of service connection for a disability manifested by 
dizziness, for carpal tunnel syndrome, for ulcers, for 
gastritis, for chronic fatigue syndrome, for a right knee 
disability, and for a left knee disability.  The RO should 
forward a letter to the veteran (at his last known address) 
and to his representative, and advise them that that they 
have 60 days from the date of the letter to present evidence, 
written argument, and/or a request for a hearing to present 
oral argument on the question of timeliness of the veteran's 
substantive appeal relating to these claims.  The RO should 
note the "Report of Contact" form dated in May 1999, which 
indicates that the veteran has a new address.  If so 
requested, the RO should schedule a hearing and advise the 
veteran and his representative as to the time and place of 
the hearing.  

Claim concerning new and material evidence

In February 1999, additional medical records pertaining to 
the veteran were associated with the claims file.  New 
evidence must be considered by the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless the right is waived in writing.  
38 C.F.R. § 20.1304(c) (1997).  In a May 1999 informal 
hearing presentation, it was explicitly noted that neither 
the veteran nor his representative had waived RO review of 
these documents.  Therefore these documents must be returned 
to the RO for consideration. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should forward a letter to the 
veteran (at his last known address) and 
to his representative, and advise them 
that they have 60 days from the date of 
the letter to present evidence, written 
argument, and/or a request for a hearing 
to present oral argument on the question 
of timeliness of the appeal concerning 
the issues of service connection for a 
disability manifested by dizziness, for 
carpal tunnel syndrome, for ulcers, for 
gastritis, for chronic fatigue syndrome, 
for a right knee disability, and for a 
left knee disability.  If so requested, 
the RO should schedule a hearing and 
advise the veteran and his representative 
as to the time and place of the hearing.  

2.  The RO should review the documents 
received in February 1999 in relation to 
the veteran's claim to reopen the claim 
for service connection for anemia.  If 
this claim remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case, to include discussion of the 
documents received in February 1999. 

3.  Thereafter, the entire case should be 
returned to the Board for continuation of 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this remand is to ensure due process.  
No inference should be drawn regarding the final disposition 
of the veteran's claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals
		(Continued on Next Page)
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


